Citation Nr: 1726900	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-16 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran had active duty service with the United States Navy from June 1943 to March 1947.  He was awarded the Purple Heart Medal and the Asiatic Pacific Campaign Ribbon with 1 Star.  He died in May 2009, and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied entitlement to service connection for the cause of the Veteran's death.

The Board notes that the Appellant testified before the undersigned Veterans Law Judge in July 2016.  A transcript of that hearing has been associated with the claims file.

The Board previously remanded this appeal for additional development in October 2016. As discussed below, the requested development was substantially complied with, and thereby, the Board will proceed with the adjudication of the claim. See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1. The Veteran died in May 2009 from metastatic lung cancer. 
 
2. At the time of the Veteran's death, service connection had been established for posttraumatic stress disorder (PTSD), fractured left third toe, and residuals of shrapnel wound to the right calf and lumbar.  


CONCLUSION OF LAW

The criteria for service connection for cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1310, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  To the extent possible, VCAA notice letter must be provided to a claimant before an initial unfavorable decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

Here, the notice requirement of VCAA has been met by way of a letter sent in April 2010.  Any deficiency in notice requirement is cured as there were adjudication notifications sent to the Appellant outlining the requirements to substantiate the claim, and readjudication thereafter.  

With respect to the VA's duty to assist, all potentially relevant evidence necessary to adjudicate the claim has been identified and obtained.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  The VA has also obtained medical opinions with regards to the Veteran's cause of death in June 2010 and December 2016.  The examiners' respective reports are of record and the most recent medical opinion is sufficient for Board to decide this claim.  That is, this most recent opinion addresses the questions raised by this appeal and provides adequate rationale based on a correct factual foundation.

Neither the Appellant nor her representative has identified any outstanding evidence that could be obtained to substantiate the claims, and the Board is unaware of any such evidence.  For this reason, the VA's duty to notify and assist has been satisfied. 

II. Service Connection for the Veteran's Cause of Death

The Appellant claims that the Veteran's metastatic lung cancer was etiologically related to asbestos exposure in service.  In the alternative, the Appellant has asserted that the Veteran's PTSD caused him to smoke cigarettes which caused his fatal lung cancer.  

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (a) (2014).  

A service-connected disability is one that was incurred in or aggravated during active service, or may be presumed to have been incurred during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). 

For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto. 38 C.F.R. § 3.312 (b) (2014).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312 (c)(1) (2014).

In this case, the Veteran died in May 2009. The immediate cause of death was metastatic lung cancer, which the record reflects was not service-connected at that time. See Death Certificate submitted January 2017.  Under such circumstances, the Board considers whether the Veteran's lung cancer was etiologically related to his military service; thereby should have been service-connected.  Here, the Board finds while the first and second element of a service connection claim has been satisfied, the evidence weighs against a finding that the Veteran's metastatic lung cancer was related to his military service. 

That is, in light of the Veteran's death certificate showing the cause of death as metastatic lung cancer, the first element of a service connection has been established.  

With respect to the second element of service connection, the Veteran was likely had minimal exposure to asbestos in service based on his military occupational specialty (MOS) as a coxswain.  See M21-1 MR, Part VI, Subpart ii, Chapter 1, Section I, Subsection 3(c). 

However, the evidence of record does not establish a nexus between the Veteran's lung cancer and his military service.  In the December 2016 medical opinion of record, the examiner opined that the Veteran's metastatic lung cancer was less likely than not related to his military service including asbestos exposure.  The examiner reached this conclusion on the grounds that the Veteran was heavy smoker, which significantly increases probability of developing lung cancer rather than his minimal exposure to asbestos. The examiner further explained that the Veteran was not diagnosed with lung cancer in the military and there was no chronic condition noted in service that would lead to the development of lung cancer.  The Board finds this opinion adequate.  Based on this opinion and absent evidence to the contrary, the Board finds that nexus between the Veteran's lung cancer and his military service has not been established.  

Therefore, the preponderance of the evidence is against a finding that service connection for the Veteran's lung cancer is warranted.  Given that metastatic lung cancer was the immediate cause of the Veteran's death, absent evidence establishing that his lung cancer was related to his military service, the evidence of record weighs against finding that the cause of death was service related.   

As noted above, the Appellant also contends that the Veteran smoked in order to cope with his PTSD symptoms, which ultimately caused his lung cancer. At the time of the Veteran's death, service connection was in effect for PTSD, evaluated as 100 percent disabling. As such, the Board has considered whether the Veteran's smoking was secondary to his service-connected PTSD, but finds that the evidence of record weighs against such claim.    

The Veteran enlisted in the military at the age of 17 and he reportedly started smoking before joining the military.  See Certificate of Release.  That is, the Veteran reported that he started smoking at the age of 14 or 15.  See June 2004 VA examination; February 2009 Jackson VA Medical Center (VAMC) Treatment Record.  The Veteran's military personnel record shows that there was a disciplinary action against him for smoking in barrack while in the military in February 1946.  This evidence weighs against finding that the Veteran's PTSD caused him to start smoking.  

Post military service treatment records reflect that the Veteran continued smoking after service.  In May 2001, the Veteran reported being addicted to cigarettes and in March 2002 he states that he could not quit smoking. See March 2002 Jackson VAMC. The Veteran reported smoking three packs a day in April 2002 and June 2004.  Treatment records from September 2001 show that the Veteran reported smoking for 50 years.  In September 2001 he was prescribed medication to help with the cessation of smoking, but continued to smoke.  At that time, the Veteran reported lack of interest in cessation.  Furthermore, the Veteran was unable to stop smoking despite being denied home oxygen he required due to his chronic obstructive pulmonary disease (COPD).  See October 2008 Jackson VA medical center record.  While the Veteran's treatment records consistently list his smoking habits as an active health problem that medical professional discussed with him multiple times, there is no indication that he ever reported smoking as a coping mechanism for his PTSD symptoms.  

Furthermore, in a December 2016 VA opinion, the examiner concluded that it is less likely than not that the Veteran smoking was secondary to his PTSD. The examiner explained that in circumstances where nicotine addiction is secondary to PTSD, it would generally be noted on a VA examination report, and there is no such notation in the Veteran's multiple PTSD examination reports.  The examiner further explained that the Veteran's mental health treatment records also lacked evidence that showed that the Veteran's smoking was related to his PTSD. The examiner noted that the Veteran's smoking was problematic even before his PTSD symptoms worsened due to the Iraq war. The examiner has reviewed the claims file and the opinion provides complete rational to support its conclusion.  Under the facts of this case and considering the in-depth opinion as a whole, the Board finds this medical opinion adequate to address the question raised by this appeal and that this opinion satisfies the opinion directives contained in the prior Board remand. 

The Board acknowledges the statements from the Appellant, the Veteran's brother in-law, sister in-law, nephew, and step children that document the Veteran's excessive smoking and it impacted his life.  The Board is sympathetic to the Appellant's claim.  However, considering the totality of the evidence of record, the Board finds insufficient evidence to establish that the Veteran's smoking was either caused or aggravated by his PTSD. 

Therefore, the preponderance of the evidence in the record is against finding that the Veteran's cause of death was service-connected.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________

Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


